Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grújales, J.), rendered January 2, 1987, convicting him of robbery in the first degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor’s comment during summation to the effect that "the evidence is uncontested in any relevant way” was an improper reference to his decision not to testify. Since the defendant failed to register an objection at trial to the foregoing remark, his claim is not preserved for appellate review (CPL 470.05 [2]; People v Nuccie, 57 NY2d 818). In any event, in light of the overwhelming evidence of the defendant’s guilt regarding the robbery and attempted robbery of the same grocery store twice in one month and his apprehension at the scene of the second crime, there was no reasonable possibility that the prosecutor’s comment might have contributed to his conviction (see, Chapman v California, 386 US 18, 24; People v Crimmins, 36 NY2d 230, 243; People v Paul, 116 AD2d 746, lv denied 67 NY2d 948). Mangano, J. P., Weinstein, Kooper and Balletta, JJ., concur.